 



Exhibit 10.1

 

REAL ESTATE LEASE

 

 

This Lease Agreement (this "Lease") is dated April 1, 2012, by and between
Cheldin Management Company ("Landlord"), and Unico American Corp ("Tenant"). The
parties agree as follows:

 

PREMISES. Landlord, in consideration of the lease payments provided in this
Lease, leases to Tenant the second floor consisting of 20,000 square feet of the
building located at 23251 Mulholland Drive, Woodland Hills, CA 91364 (the
"Premises").

 

TERM. The lease term will begin on April 1, 2012 and will terminate on March 31,
2013.

 

LEASE PAYMENTS. Tenant shall pay to Landlord monthly installments of $40,500.00
($1.80 per sq. ft), payable in advance on the first day of each month, for a
total lease payment of $486,000.00.

 

PRIOR LEASE. The parties acknowledge that since April 1987, Tenant has been
occupying the entire building located at 23251 Mulholland Drive, Woodland Hills,
CA 91364 pursuant to a prior lease between Landlord and Tenant. The prior lease
was extended from time to time pursuant to mutual agreement of Landlord and
Tenant. The parties hereby agree that the prior lease is deemed terminated,
without further notice from either party, effective March 31, 2012; upon such
termination, all obligations of Landlord to Tenant and of Tenant to Landlord
under and pursuant to the prior lease shall be deemed paid and satisfied.

 

FIRST FLOOR. If Tenant does not vacate the first floor of the premises by April
1, 2012, then Tenant shall pay additional rent for its occupancy of the first
floor, at $40,500 per month, until the first floor is vacated. Tenant shall
promptly notify landlord of its vacation of the occupancy of the first floor.
Said additional rent shall cease on the date that Tenant provides such notice or
on the date that the first floor is vacated, whichever is later.

 

POSSESSION. Tenant shall be entitled to possession on the first day of the term
of this Lease, and shall yield possession to Landlord on the last day of the
term of this Lease, unless otherwise agreed by both parties in writing. At the
expiration of the term, Tenant shall remove its goods and effects and peaceably
yield up the Premises to Landlord in as good a condition as when delivered to
Tenant, ordinary wear and tear excepted.

 

USE OF PREMISES. Tenant may use the Premises only for general office purposes.
The Premises may be used for any other purpose only with the prior written
consent of Landlord, which shall not be unreasonably withheld.

 

PARKING. Tenant shall be entitled to use and reserve 50 % of the existing
covered parking spaces and to use 50% of the outdoor parking spaces for the
parking of the Tenant's employees and customers'/guests' motor vehicle(s).

 

PROPERTY INSURANCE. So long as their respective insurers so permit, Tenant and
Landlord hereby mutually waive their respective rights of recovery against each
other for any loss insured by fire, extended coverage and other property
insurance policies existing for the benefit of the respective party. Each party
shall obtain any special endorsements, if required by their insurer, to evidence
compliance with the aforementioned waiver.

 

MAINTENANCE. Landlord shall have the responsibility to maintain the Premises in
good repair at all times including all common areas, parking facilities and
elevators.

 

UTILITIES AND SERVICES. Landlord agrees to furnish to the premises during
reasonable hours of generally recognized business days water and electricity
suitable for the intended use of the premises, heat and air conditioning
required for the comfortable use and occupation of the premises, janitorial
service, and elevator service. Landlord shall also maintain and keep lighted the
common stairs, entries and toilet rooms in the building of which the demised
premises are a part.

 

TAXES. Taxes attributable to the Premises or the use of the Premises shall be
allocated as follows:

 

REAL ESTATE TAXES. Landlord shall pay all real estate taxes and assessments for
the Premises.

 

PERSONAL TAXES. Landlord shall pay all personal taxes and any other charges
which may be levied against the Premises and which are attributable to Tenant's
use of the Premises, along with all sales and/or use taxes (if any) that may be
due in connection with lease payments.

 

DEFAULTS. Tenant shall be in default of this Lease if Tenant fails to fulfill
any lease obligation or term by which Tenant is bound. Subject to any governing
provisions of law to the contrary, if Tenant fails to cure any financial
obligation within 10 days (or any other obligation within 30 days) after written
notice of such default is provided by Landlord to Tenant, Landlord may take
possession of the Premises without further notice (to the extent permitted by
law), and without prejudicing Landlord's rights to damages. In the alternative,
Landlord may elect to cure any default and the cost of such action shall be
added to Tenant's financial obligations under this Lease. Tenant shall pay all
costs, damages, and expenses (including reasonable attorney fees and expenses)
suffered by Landlord by reason of Tenant's defaults. All sums of money or
charges required to be paid by Tenant under this Lease shall be additional rent,
whether or not such sums or charges are designated as "additional rent". The
rights provided by this paragraph are cumulative in nature and are in addition
to any other rights afforded by law.

 

HOLDOVER. If Tenant maintains possession of the Premises for any period after
the termination of this Lease ("Holdover Period"), Tenant shall pay to Landlord
lease payment(s) during the Holdover Period at a rate equal to the normal
payment rate set forth in the Lease Payments paragraph.



 

CUMULATIVE RIGHTS. The rights of the parties under this Lease are cumulative,
and shall not be construed as exclusive unless otherwise required by law.

 

REMODELING OR STRUCTURAL IMPROVEMENTS. Tenant shall have the obligation to
conduct any construction or remodeling (at Tenant's expense) that may be
required to use the Premises as specified above. Tenant may also construct such
fixtures on the Premises (at Tenant's expense) that appropriately facilitate its
use for such purposes. Such construction shall be undertaken and such fixtures
may be erected only with the prior written consent of the Landlord which shall
not be unreasonably withheld. Tenant shall not install awnings or advertisements
on any part of the Premises without Landlord's prior written consent. At the end
of the lease term, Tenant shall be entitled but not obligated to remove such
fixtures, and shall restore the Premises to substantially the same condition of
the Premises at the commencement of this Lease.

 

ACCESS BY LANDLORD TO PREMISES. Subject to Tenant's consent (which shall not be
unreasonably withheld), Landlord shall have the right to enter the Premises to
make inspections, provide necessary services, or show the unit to prospective
buyers, mortgagees, tenants or workers. However, Landlord does not assume any
liability for the care or supervision of the Premises. As provided by law, in
the case of an emergency, Landlord may enter the Premises without Tenant's
consent. During the last three months of this Lease, or any extension of this
Lease, Landlord shall be allowed to display the usual "To Let" signs and show
the Premises to prospective tenants.

 

INDEMNITY REGARDING USE OF PREMISES. To the extent permitted by law, Tenant
agrees to indemnify, hold harmless, and defend Landlord from and against any and
all losses, claims, liabilities, and expenses, including reasonable attorney
fees, if any, which Landlord may suffer or incur in connection with Tenant's
possession, use or misuse of the Premises, except Landlord's act or negligence.

 

To the extent permitted by law, Landlord agrees to indemnify, hold harmless, and
defend Tenant from and against any and all losses, claims, liabilities, and
expenses, including reasonable attorney fees, if any, which Tenant may suffer or
incur in connection with landlord’s ownership, use or misuse of the Premises,
except Tenant’s act or negligence.

 

COMPLIANCE WITH REGULATIONS. Tenant shall promptly comply with all laws,
ordinances, requirements and regulations of the federal, state, county,
municipal and other authorities, and the fire insurance underwriters. However,
Tenant shall not by this provision be required to make alterations to the
exterior of the building or alterations of a structural nature.

 

MECHANICS LIENS. Neither the Tenant nor anyone claiming through the Tenant shall
have the right to file mechanics liens or any other kind of lien on the Premises
and the filing of this Lease constitutes notice that such liens are invalid.
Further, Tenant agrees to (1) give actual advance notice to any contractors,
subcontractors or suppliers of goods, labor, or services that such liens will
not be valid, and (2) take whatever additional steps that are necessary in order
to keep the premises free of all liens resulting from construction done by or
for the Tenant.

 

SUBORDINATION OF LEASE. This Lease is subordinate to any mortgage that now
exists, or may be given later by Landlord, with respect to the Premises.

 

ASSIGNABILITY/SUBLETTING. Tenant may not assign or sublease any interest in the
Premises, nor effect a change in the majority ownership of the Tenant (from the
ownership existing at the inception of this lease), nor assign, mortgage or
pledge this Lease, without the prior written consent of Landlord, which shall
not be unreasonably withheld.

 

NOTICE. Notices under this Lease shall not be deemed valid unless hand-delivered
or sent by mail, postage prepaid, addressed as follows:

 

LANDLORD:

 

Cheldin Management Company

1575 Sorrento Drive

Pacific Palisades, CA 90272

Attn: Erwin Cheldin

 

TENANT:

 

Unico American Corp

23251 Mulholland Drive

Woodland Hills, CA 91364

Attn: Cary L. Cheldin

 

Such addresses may be changed from time to time by either party by providing
notice as set forth above. Notices mailed in accordance with the above
provisions shall be deemed received on the third day after posting.

 

GOVERNING LAW. This Lease shall be construed in accordance with the laws of the
State of California.

 

ENTIRE AGREEMENT/AMENDMENT. This Lease Agreement contains the entire agreement
of the parties and there are no other promises, conditions, understandings or
other agreements, whether oral or written, relating to the subject matter of
this Lease. This Lease may be modified or amended in writing, if the writing is
signed by the party obligated under the amendment.

 

SEVERABILITY. If any portion of this Lease shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Lease is
invalid or unenforceable, but that by limiting such provision, it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.



 

WAIVER. The failure of either party to enforce any provisions of this Lease
shall not be construed as a waiver or limitation of that party's right to
subsequently enforce and compel strict compliance with every provision of this
Lease.

 

BINDING EFFECT. The provisions of this Lease shall be binding upon and inure to
the benefit of both parties and their respective legal representatives,
successors and assigns.

 

 

LANDLORD:

Cheldin Management Company

 

 

 

 

By: /s/ Erwin Cheldin                 Date: February 29, 2012

Erwin Cheldin,

Owner

 

 

TENANT:

Unico American Corp

 

 

 

 

By: /s/ Cary L. Cheldin             Date: February 29, 2012

Cary L. Cheldin,

President and Chief Executive Officer

 

 

 

 

By: /s/ Lester A. Aaron           Date: February 29, 2012

Lester A. Aaron,

Treasurer and Chief Financial Officer

 

 

 

 

 
 

 

ADDENDUM TO REAL ESTATE LEASE DATED FEBRUARY 28, 2012

 

This Addendum to Real Estate Lease ("Lease") is dated March 14, 2012, by and
between Cheldin Management Company ("Landlord"), and Unico American Corp
("Tenant"). The parties agree as follows:

 

That paragraph of the Lease entitled ACCESS BY LANDLORD TO PREMISES shall be and
hereby is deleted and replaced with the following:

 

ACCESS BY LANDLORD TO PREMISES. Subject to Tenant's consent (which shall not be
unreasonably withheld), Landlord shall have the right to enter the Premises to
make inspections, provide necessary services, or show the unit to prospective
buyers, mortgagees, tenants or workers. As provided by law, in the case of an
emergency, Landlord may enter the Premises without Tenant's consent. During the
last three months of this Lease, or any extension of this Lease, Landlord shall
be allowed to display the usual "To Let" signs and show the Premises to
prospective tenants. Landlord agrees that any access to the room located in the
southwest corner of the underground parking garage (the “Room”) shall remain
locked with a key provided to tenant only. If for any reason any access to that
Room is required by Landlord or by someone other than Tenant, Landlord will
notify Tenant so Tenant can be present during such access. Landlord agrees that
Tenant shall have exclusive right to store items in or otherwise use the Room.
It is also agreed that Tenant may, at its sole expense, install a second air
conditioner in the Room.

 

 

LANDLORD:

Cheldin Management Company

 

 

By: /s/ Erwin Cheldin             Date: March 14, 2012

Erwin Cheldin,

Owner

 

 

TENANT:

Unico American Corp

 

 

By: /s/ Cary L. Cheldin          Date: March 14, 2012

Cary L. Cheldin,

President and Chief Executive Officer

 

 

 

By: /s/ Lester A. Aaron         Date: March 14, 2012

Lester A. Aaron,

Treasurer and Chief Financial Officer

 

 
 

 

SECOND ADDENDUM TO REAL ESTATE LEASE DATED FEBRUARY 28, 2012

 

This Second Addendum to Real Estate Lease ("Lease") is dated March 22, 2012, by
and between Cheldin Management Company ("Landlord"), and Unico American Corp
("Tenant"). The parties agree as follows:

 

RENEWAL OR EXTENSION: Lessee shall have the option to renew and extend the term
of the lease for a period of 6 months beginning upon the expiration of the
initial term, provided that Lessee, at least ninety (90) days prior to the
expiration of the initial term, gives Lessor written notice of its intention to
exercise such option. Provided the initial extension option shall have been
exercised, Lessee shall have the further option to renew and extend the terms of
the lease for two additional renewal terms of 6 months each beginning upon the
expiration of the first renewal term, provided that Lessee, at least ninety (90)
days prior to each renewal term, gives Lessor written notice of its intention to
exercise such right. Any such renewed and extended terms shall be at the same
rent as provided in the lease and shall otherwise be subject to all of the
agreements, covenants, and conditions set forth in the lease.

 

 

 

LANDLORD:

Cheldin Management Company

 

 

By: /s/ Erwin Cheldin            Date: March 23, 2012

Erwin Cheldin,

Owner

 

 

TENANT:

Unico American Corp

 

 

By: /s/ Cary L. Cheldin         Date: March 23, 2012

Cary L. Cheldin,

President and Chief Executive Officer

 

 

 

By: /s/ Lester A. Aaron         Date: March 23, 2012

Lester A. Aaron,

Treasurer and Chief Financial Officer

 

